DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 20180040640 A1, hereinafter Takahashi).
With regards to claim 1, Takahashi discloses a display panel, (FIG. 2) comprising: 
a substrate; (substrate 31)
a driving circuit layer (at least semiconductor transistor 35) disposed on the substrate, wherein the driving circuit layer is patterned to form a signal electrode, (electrode layer 43B) and the signal electrode is a source electrode or a drain electrode; (See FIG. 2)
a planarization layer (insulating layer 41) disposed on the driving circuit layer, wherein the planarization layer is provided with a first via hole (via hole containing electrode 43B) at a connection position corresponding to the signal electrode; (See FIG. 2)
a common electrode layer (at least electrode 43C) disposed on the planarization layer, wherein the common electrode layer is provided with a second via hole (hole of gate insulating layer 44 above electrode 43B) at a position corresponding to the first via hole; (See FIG. 2)

a light emitting layer (EL layer 52) disposed in the light emitting region; (See FIG. 2) 
a transparent pixel electrode layer (conductive layer 50 not over the opening in layer 49) disposed on the light emitting layer and disposed in the light emitting region, wherein the transparent pixel electrode layer is patterned to form a transparent pixel electrode; (See FIG. 2) and 
an electrode connecting layer (conductive electrode 50 in and over the opening of layer 49) comprising an electrode connecting portion, (portion of electrode 50 vertically extending into the insulating layers 41, 44, and 47) wherein the electrode connecting portion is disposed on the protruding region of the pixel definition layer, passes through the first via hole, the second via hole, and the third via hole, and is electrically connected with the transparent pixel electrode and the signal electrode.  (See FIG. 2, where the electrode 50 extends though the three different via holes and electrically connects to the electrodes 50 and 43B) 

With regards to claim 2, Takahashi discloses the display panel as claimed in claim 1, wherein the transparent pixel electrode and the electrode connecting portion are arranged separately or in an integral form.  (See FIG. 2, where the electrodes are integral)

With regards to claim 3, Takahashi discloses the display panel as claimed in claim 1, wherein the transparent pixel electrode is flush with a top surface of the protruding region, (See FIG. 2, showing a 

With regards to claim 5, Takahashi discloses the display panel as claimed in claim 1, wherein an aperture of the third via hole is less than an aperture of the second via hole and larger than an aperture of the first via hole, (See FIG. 2, where a top portion of the via hole of 49 is less than the second hole but bigger larger than a width of the aperture of the first hole) a via hole section of the electrode connecting portion is laid on a slope of the third via hole, a slope of the first via hole, and a buffer contact surface of the pixel definition layer and the planarization layer.  (See FIG. 2)

With regards to claim 10, Takahashi discloses the display panel as claimed in claim 1, wherein the driving circuit layer comprises a semiconductor active layer (semiconductor layer 35) disposed on the substrate, a gate insulating layer (gate insulating layer 38) disposed on the semiconductor active layer, a gate layer (gate electrode 39) disposed on the gate insulating layer, an interlayer insulating layer (insulating layer 40) covering the gate layer and the semiconductor active layer, and a source-drain layer (electrodes 43A and 43B) disposed on the interlayer insulating layer and electrically connected with the semiconductor active layer through the interlayer insulating layer, wherein the source-drain layer comprises the source electrode and the drain electrode.  (See FIG. 2) 

With regards to claim 11, Takahashi discloses the display panel as claimed in claim 1, wherein a material of the planarization layer comprises an inorganic insulating material.  (Paragraphs [0154]: “As each of the insulating layers 47 to 49, an insulating layer including at least one of the following films can be used: …a silicon nitride film…”)


With regards to claim 13, Takahashi discloses the display panel as claimed in claim 1, wherein an aperture of the first via hole is gradually increased in a direction away from the driving circuit layer.  (See FIG. 2)

With regards to claim 14, Takahashi discloses the display panel as claimed in claim 1, wherein a material of the common electrode layer comprises a metal and an alloy thereof.  (Paragraph [0135]: “As the gate electrode layer 43C, the electrode layer 43A, and the electrode layer 43B, a single layer or a stack including a conductive layer containing a metal material such as molybdenum, titanium, chromium, tantalum, tungsten, neodymium, or scandium, an alloy material which contains any of these metal materials as a main component…”)

With regards to claim 15, Takahashi discloses the display panel as claimed in claim 14, wherein a material of the common electrode layer comprises aluminum and magnesium aluminum alloy.  (Paragraph [0135]: “As the gate electrode layer 43C, the electrode layer 43A, and the electrode layer 43B, a single layer or a stack including a conductive layer containing a metal material such as …Note that aluminum or copper can also be used as such a metal material…”)

With regards to claim 17, Takahashi discloses the display panel as claimed in claim 1, wherein a material of the transparent pixel electrode comprises indium tin oxide, indium zinc oxide or a mixture of indium tin oxide and indium zinc oxide.  (Paragraph [0155]: “As the conductive layer 50, a stack of …an oxide containing indium, tin…”)

With regards to claim 18, Takahashi discloses the display panel as claimed in claim 1, wherein the electrode connecting layer is made of transparent material.  (Because the layer 50 has the same material as the Specification (i.e. indium tin oxide) then the electrode 50 is transparent)

With regards to claim 19, Takahashi discloses the display panel as claimed in claim 1, wherein a material of the electrode connecting layer is the same as that of the transparent pixel electrode layer.  (Paragraph [0137]: “Furthermore, a light-transmitting conductive oxide layer of indium oxide, indium tin oxide…can be used as the gate electrode layer 43C, the electrode layer 43A, and the electrode layer 43B.” Paragraph [0155]: “As the conductive layer 50, a stack of …an oxide containing indium, tin…”)

With regards to claim 20, Takahashi discloses a manufacturing method (FIG. 2) of a display panel, comprising following steps of:  
27providing a substrate (substrate 31) and forming a driving circuit layer (at least semiconductor layer 35) on the substrate; 
wherein the driving circuit layer is patterned to form a signal electrode, (electrode 43B) and the signal electrode is a source electrode or a drain electrode; (See FIG. 2)
forming a planarization layer (insulating layer 41) and a common electrode layer (electrodes 43C and 43A) on the driving circuit layer in turn; 
wherein the planarization layer is provided with a first via hole (hole in layer 41) at a connection position corresponding to the signal electrode, and the common electrode layer is provided with a second via hole (hole of gate insulating layer 44 above electrode 43B) at a position corresponding to the first via hole; (FIG. 2)

forming a light emitting layer, (EL layer 52) wherein light emitting layer is formed in the light emitting region; (See FIG. 2) 
forming a transparent pixel electrode layer, (conductive layer 53) wherein the transparent pixel electrode layer is formed on the light emitting layer and disposed in the light emitting region, and the transparent pixel electrode layer is patterned to form a transparent pixel electrode; (See FIG. 2) and 
forming an electrode connecting layer, (conductive electrode 50) comprising an electrode connecting portion, (portion of electrode 50 vertically extending into the insulating layers 41, 44, and 47)  the electrode connecting portion is formed on the protruding region of the pixel definition layer, passes through the first via hole, the second via hole, and the third via hole, and is electrically connected with the transparent pixel electrode and the signal electrode. (See FIG. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20180040640 A1, hereinafter Takahashi).
With regards to claim 6, Takahashi discloses the display panel as claimed in claim 1.

It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv).  In the instant case, the device of Takahashi would not perform differently than the prior art with differently sized apertures.

With regards to claim 7, Takahashi discloses the display panel as claimed in claim 1.
However, Takahashi does not explicitly teach wherein an aperture of the third via hole is less than an aperture of the second via hole and less than an aperture of the first via hole, and a via hole section of the electrode connecting portion is laid on a slope of the third via hole.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv).  In the instant case, the device of Takahashi would not perform differently than the prior art with differently sized apertures.

With regards to claim 16, Takahashi discloses the display panel as claimed in claim 1.
 a thickness of the common electrode ranges from 50 nm to 500 nm.  (Paragraph [0138]: “The gate electrode layer 43C, the electrode layer 43A, and the electrode layer 43B each have a thickness of 10 nm to 400 nm, preferably 100 nm to 200 nm.”) where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20180040640 A1, hereinafter Takahashi), as applied to claim 1, and further in view of Lee et al. (US 20180122298 A1, hereinafter Lee).
With regards to claim 12, Takahashi discloses a display panel as claimed in claim 1.
However, Takahashi does not explicitly teach wherein a material of the planarization layer comprises an organic insulating material. 
Lee teaches a planarization layer that can either be organic or inorganic. (Paragraph [0065]: “the planarization layer 730, the pixel define layer 735, and the passivation layers 740, 745 may comprise inorganic insulating material (such as silicon nitride, silicon oxide, silicon oxynitride, aluminium oxide, or other materials with insulating properties), organic insulating material, or a combination of inorganic materials and organic materials.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Takahashi with the organic insulating layer of Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the choice between an organic or inorganic insulating layer is one that is a choice by the user that requires only routine experimentation.
Allowable Subject Matter
Claims 4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812